         Case 1:19-cv-12378-RGS Document 19 Filed 01/24/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


BOSTON EXECUTIVE SEARCH
ASSOCIATES, INC.,

                             Plaintiff,

v.                                                 Civil Action No. 1:19-cv-12378-RGS

FRESHFIELDS BRUCKHAUS DERINGER
US LLP,

                             Defendant.



          DEFENDANT FRESHFIELDS BRUCKHAUS DERINGER US LLP’S
           MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Freshfields Bruckhaus

Deringer US LLP (“Freshfields”) hereby moves to dismiss with prejudice the Amended

Complaint filed by Plaintiff Boston Executive Search Associates, Inc. (ECF No. 18) in the

above-captioned matter.      The grounds for this Motion are set forth in Freshfields’s

accompanying Memorandum of Law in Support of its Motion to Dismiss Plaintiff’s Amended

Complaint. Because Plaintiff’s Amended Complaint is meritless on its face, Freshfields does not

request oral argument in connection with this Motion.

       WHEREFORE, Freshfields respectfully requests dismissal of Plaintiff’s Amended

Complaint, with prejudice.
          Case 1:19-cv-12378-RGS Document 19 Filed 01/24/20 Page 2 of 2



Dated: January 24, 2020                          Respectfully submitted,

                                                 FRESHFIELDS BRUCKHAUS DERINGER US
                                                 LLP,

                                                 By its attorneys,

                                                 /s/ Joseph F. Savage, Jr.
                                                 Joseph F. Savage, Jr. (BBO # 443030)
                                                 Courtney D. Orazio (BBO # 692385)
                                                 GOODWIN PROCTER LLP
                                                 100 Northern Avenue
                                                 Boston, Massachusetts 02210
                                                 T: 617.570.1000
                                                 F: 617.523.1231
                                                 JSavage@goodwinlaw.com
                                                 COrazio@goodwinlaw.com

                                                 Timothy P. Harkness (pro hac vice)
                                                 Brayden Koslowsky (pro hac vice forthcoming)
                                                 FRESHFIELDS BRUCKHAUS DERINGER US
                                                 LLP
                                                 601 Lexington Avenue
                                                 New York, New York 10022
                                                 T: 212.230.4610
                                                 timothy.harkness@freshfields.com
                                                 brayden.koslowsky@freshfields.com


                             LOCAL RULE 7.1 CERTIFICATION

         Pursuant to Local Rule 7.1(a)(2), I, Joseph F. Savage, Jr., hereby certify that, prior to
filing this Motion, counsel for Defendant conferred in good faith with opposing counsel and
were unable to resolve or narrow the issues presented in this Motion.

                                  CERTIFICATE OF SERVICE

        I, Joseph F. Savage, Jr., hereby certify that a copy of the foregoing document, filed
through the CM/ECF system, will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and paper copies shall be served by first class
mail postage prepaid on all counsel who are not served through the CM/ECF system on January
24, 2020.


                                                               /s/ Joseph F. Savage, Jr.__________




                                                  2
